                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                         Case No. 19-3016-01-CR-S-SRB


JACKIE HARRIS,

                              Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18

U.S.C. § 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the defendant=s appearance as

required by the Court and the safety of other persons and the community. As grounds for the

motion, the United States submits that:

       1.      There is probable cause to believe that the defendant committed the offense of
               conspiracy to distribute 1,000 grams or more of heroin, in violation of 21 U.S.C.
               §§ 846 and 841(a)(1) and (b)(1)(A);

       2.      The defendant poses a risk to the safety of others in the community; and

       3.      The defendant poses a serious risk to flee.

                               SUPPORTING SUGGESTIONS

       Subsection 3142(f), 18 U.S.C. provides that a hearing must be held by the appropriate

judicial officer to determine whether any condition or combination of conditions will reasonably

assure the defendant=s appearance and the safety of any other person in the community if the




            Case 6:19-cr-03016-SRB Document 8 Filed 03/04/19 Page 1 of 4
attorney for the Government moves for such a hearing and if the case involves an offense under

the Controlled Substances Act (21 U.S.C. § 801, et seq.) for which imprisonment for 10 years or

more is possible. In this case, the defendant is charged in an indictment returned by a grand jury

with conspiracy to distribute 1,000 grams or more of heroin, a crime for which a term of not less

than 10 years and not more than life imprisonment is possible.

       Accordingly, the Government suggests that upon a showing that there exists probable

cause that the defendant committed the offense referred to in Count 1 of the Indictment, there is a

legal presumption, subject to rebuttal by the defendant, that no condition or combination of

conditions will reasonably assure his appearance or assure the safety of the community. See

United States v. Apker, 964 F.2d 742, 743-44 (8th Cir. 1992); United States v. Dorsey, 852 F.2d

1068, 1069-70 (8th Cir. 1988).

       Section 3142(e) and (f)(1) provides that a presumption that a defendant will not appear

for subsequent court appearances arises if the offense is one enumerated under the Controlled

Substance Act as referred to above. Under the Bail Reform Act, there is also a presumption that

the likelihood of flight increases with the severity of the charges, the strength of the

Government=s case, and the penalty that conviction could bring. See Apker, 964 F.2d at 744; See

also United States v. Soto Rivera, 581 F.Supp 561 (D.C. Puerto Rico 1984); United States v.

Menster, 481 F.Supp. 1117 (D.C. Fla. 1979).

       To further support the Government=s contention that the defendant is a risk to the safety

of the community and risk to flee, the Government offers that:

       On June 27, 2018, a warrant was executed at the defendant’s home. At his home, law

enforcement found suspected heroin in two different locations. The first was in the ductwork in

the basement, which was determined to be 88.6 grams of a substance containing fentanyl, heroin,




          Case 6:19-cr-03016-SRB Document 8 Filed 03/04/19 Page 2 of 4
and acetylfentanyl and the second was a small baggie of suspected heroin on a table in the

basement. Drug Enforcement Administration Task Force Office Ben Deutscher also located a

firearm in the rafters of the basement. In a safe in a bedroom in the home, officers also located

nearly $20,000 and another firearm. In a subsequent interview with the defendant, he admitted

that he had been dealing heroin since approximately December 2018 and that prior to February

2018, he was selling approximately 50 grams of heroin every three days.

       On February 12, 2019, officers with the Springfield, Missouri, Police Department,

conducted surveillance of the defendant’s home. They observed an individual park in the alley

behind the home and meet with a male who came out of the home. The individual was stopped

and admitted he or she was a heroin user who had been buying heroin from “J” for

approximately a year and had been at the home to repay a drug debt. “J” is a nickname for the

defendant.

       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                     Respectfully submitted,

                                                     TIMOTHY A. GARRISON
                                                     United States Attorney

                                             By      /s/ Josephine L. Stockard
                                                     Josephine L. Stockard
                                                     Missouri Bar No. 63956
                                                     Assistant United States Attorney
                                                     901 St. Louis Street, Suite 500
                                                     Springfield, Missouri 65806-2511




             Case 6:19-cr-03016-SRB Document 8 Filed 03/04/19 Page 3 of 4
                                    Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on March 4,
2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                           /s/ Josephine L. Stockard
                                           Josephine L. Stockard
                                           Assistant United States Attorney




          Case 6:19-cr-03016-SRB Document 8 Filed 03/04/19 Page 4 of 4
